COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NOS. 2-08-413-CR 

2-08-414-CR 

2-08-415-CR 

2-08-416-CR



THOMAS CRAIG BUCKBEE	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Thomas Craig Buckbee attempts to appeal from his convictions for robbery, deadly conduct, and unlawful possession of a firearm.  We must dismiss an appeal if the trial court’s certification shows that the appellant has no right of appeal.
(footnote: 2)  Here, appellant pleaded guilty as part of a plea-bargain agreement, which the trial court followed, and the trial court certified that appellant has no right to appeal. The record supports the trial court’s certification.

We notified appellant by letter that his appeal was subject to dismissal based on the trial court’s certification unless he filed a response showing grounds for continuing the appeal.  No response has been filed.  Accordingly, we dismiss the appeal.
(footnote: 3)


PER CURIAM



PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED:  January 22, 2009	
 

FOOTNOTES
1:See
 Tex. R. App. P. 47.4. 


2:See
 Tex. R. App. P. 25.2(d). 


3: 
See id.
; Tex. R. App. P. 43.2(f).